 

 

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOUTHERN DISTRICT OF GEORGIA

 

DUBLIN DIVISION a
ALEXANDER ZAPATA-MOLINA, ) a
Petitioner,
Vv. CV 321-013
STACEY STONE, Warden,
Respondent.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
GRANTS Respondent’s motion to dismiss, (doc. no. 4), DISMISSES the petition filed

pursuant to 28 U.S.C. § 2241, CLOSES this civil action, and ENTERS a final judgment in

, 2021, | Augusta, Georgia.

UMITED STATYS DISTRICT JUDGE

favor of Respondent.

SO ORDERED nich» of

 
